Exhibit 10.25

 

NEORX CORPORATION
KEY EXECUTIVE SEVERANCE AGREEMENT

 

 

This Key Executive Severance Agreement (VP) (this “Agreement”), dated as of
May 11, 2004, is entered into by and between NEORX CORPORATION, a Washington
corporation (as supplemented by Section 10, the “Company”), and GERALD MCMAHON
(the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
fact that the Executive does not have any form of assurance of job security in
his Offer Letter dated April 26, 2004 for employment with the Company to which
this Agreement is attached (the “Offer Letter”).  The Board believes it is
imperative to diminish any distraction of the Executive arising from the
personal uncertainty and insecurity that arises in the absence of any assurance
of job security by providing the Executive with reasonable compensation and
benefit arrangements in the event of termination of the Executive’s employment
by the Company under certain defined circumstances.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1.     Term

 

The initial term of this Agreement (the “Initial Term”) shall be for a period of
four (4) years from the date of this Agreement as first appearing; provided,
however, that this Agreement shall automatically renew for successive additional
two (2) year periods (“Renewal Terms”), unless notice of nonrenewal is given by
either party to the other party at least ninety (90) days prior to the end of
the Initial Term or any Renewal Term, and provided further that if a “Change of
Control” (as defined in the Change of Control Agreement referenced in Section 16
hereof) occurs during the Term, the Term shall automatically extend for the
duration of the Employment Period (as defined in the Change of Control
Agreement).  The “Term” of this Agreement shall be the Initial Term plus all
Renewal Terms and, if applicable, the duration of the Employment Period.  At the
end of the Term, this Agreement shall terminate without further action by either
the Company or the Executive.

Employment

 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or successor company is
“at will” and may be terminated by either the Executive or the Company or its
successor companies at any time with or without cause, subject to the
termination payments prescribed herein.

 

3.     Attention and Effort

 

During any period of time that the Executive remains in the employ of the
Company, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive will devote all his productive time,
ability, attention and effort to the business and affairs of the Company and the
discharge of the responsibilities assigned to him hereunder, and will seek to
perform faithfully and efficiently such responsibilities.  It shall not be a
violation of this Agreement for the Executive to hold board of director
positions with outside civic organizations or to spend a reasonable amount of
time fulfilling the duties of those positions, or to engage in other outside
activities permitted by the policies of the Company or as specifically permitted
by the Board, so long as such activities do not interfere with the performance
of the Executive’s duties hereunder.  Service on a board of directors for a
commercial entity will be subject to prior approval of the Board; however, the
Company acknowledges and agrees that Executive has previously disclosed his
appointment to the board of directors of Trellis Bioscience, Inc.  It is
understood and agreed that activities specifically approved or acquiesced in
during the Term shall not be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.

 

--------------------------------------------------------------------------------


 

4.     Termination

 

During the Term, employment of the Executive may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Sections 7.1 and 7.2
hereof and certain obligations under the Invention Agreement (as defined in
Section 7.3 hereof) and the Offer Letter shall survive the termination of this
Agreement and the termination of the Executive’s employment with the Company:

 

4.1          By the Company or the Executive

 

At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate his employment for Good Reason (as defined below) or for any reason,
upon giving Notice of Termination (as defined below).

 

4.2          Automatic Termination

 

This Agreement and the Executive’s employment shall terminate automatically upon
the death or Total Disability of the Executive.  The term “Total Disability” as
used herein shall mean the Executive’s inability (with such accommodation as may
be required by law and which places no undue burden on the Company), as
determined by a physician selected by the Company and acceptable to the
Executive, to perform the Executive’s essential duties for a period or periods
aggregating twelve (12) weeks in any three hundred sixty-five (365) day period
as a result of physical or mental illness, loss of legal capacity or any other
cause beyond the Executive’s control, unless the Executive is granted a leave of
absence by the Board.

 

4.3          Notice of Termination

 

Any termination by the Company or by the Executive during the Term shall be
communicated by Notice of Termination to the other party given in accordance
with Section 9 hereof.  The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 

4.4         Date of Termination

 

“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the last day of the calendar month in which the Executive’s
death occurs, (b) if the Executive’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Executive’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination.  The Executive’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Executive
and without reducing the Executive’s compensation during such period, excuse the
Executive from any or all of his duties during such period.

 

5.     Termination Payments

 

In the event of termination of the Executive’s employment during the Term, all
compensation and benefits shall terminate, except as specifically provided in
this Section 5.

 

5.1          Termination by the Company Other Than for Cause or by the Executive
for Good Reason

 

If during the Term the Company terminates the Executive’s employment other than
for Cause or the Executive terminates his employment for Good Reason, the
Executive shall be entitled to:

 

(a)  receive payment of the following accrued obligations (the “Accrued
Obligations”):

 

(i)    the Executive’s then current annual base salary through the Date of
Termination to the extent not theretofore paid; and

 

(ii)   any compensation previously deferred by the Executive (together with
accrued interest or earnings thereon, if any) and any accrued vacation pay that
would be

 

--------------------------------------------------------------------------------


 

payable under the Company’s standard policy, in each case to the extent not
theretofore paid;

 

(b)  for one year after the Date of Termination or until the Executive qualifies
for comparable medical and dental insurance benefits from another employer,
whichever occurs first, the Company shall pay the Executive’s premiums for
health insurance benefit continuation for the Executive and his family members,
if applicable, that the Company provides to the Executive under the provisions
of the federal Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), to the extent that the Company would have paid such premiums
had the Executive remained employed by the Company (such continued payment is
hereinafter referred to as “COBRA Continuation”); and

 

(c)  an amount as severance pay equal to one hundred percent (100%) of the
Executive’s then current annual base salary for the fiscal year in which the
Date of Termination occurs, subject to payment and potential reduction as set
forth in Sections 5.5 and 5.9 hereof.

 

5.2          Termination by the Company for Cause or by the Executive Other Than
for Good Reason

 

If during the Term the Executive’s employment shall be terminated by the Company
for Cause or by the Executive for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company’s obligation to pay the Executive the Accrued
Obligations to the extent theretofore unpaid.

 

5.3          Expiration of Term

 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive.

 

5.4          Termination Because of Death or Total Disability

 

If the Executive’s employment is terminated during the Term by reason of the
Executive’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or his legal representatives under this Agreement, other than the
Company’s obligation to pay the Executive the Accrued Obligations (which shall
be paid to the Executive’s estate or beneficiary, as applicable in the case of
the Executive’s death) and to provide COBRA Continuation.

 

5.5          Payment Schedule and Offset for Other Earnings

 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 5, shall be made to the Executive within ten (10) working days of
the Date of Termination.  Any severance payments payable to the Executive
pursuant to Section 5.1(c) shall be made to the Executive in the form of salary
continuation, payable at normal payroll intervals during the one year period
following the Date of Termination (“Payment Period”).  Any severance payments
payable to the Executive pursuant to Section 5.1(c) on or after the date of nine
(9) months after the Date of Termination (“Offset Period”) shall be subject to
offset for other earnings received by the Executive as follows:

 

(a)  The Executive shall have no affirmative duty to seek other employment or
otherwise mitigate lost earnings during any part of the Payment Period.

 

(b)  The Executive shall disclose to the Company any earnings received (or that
the Executive had the right to receive) from employment, consulting or
performance of other personal services during the Offset Period, and the
source(s) of such earnings.

 

(c)  The Company, in each payroll period during the Offset Period that a
severance payment is due, shall have the right to offset on a dollar-for-dollar
basis all such earnings that the Executive received during that payroll period.

 

5.6          Cause

 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one or more
of the following events:

 

--------------------------------------------------------------------------------


 

(a)  a clear refusal to carry out any material lawful duties of the Executive or
any directions of the Board reasonably consistent with those duties;

 

(b)  persistent failure to carry out any lawful duties of the Executive or any
directions of the Board reasonably consistent with those duties; provided,
however, that the Executive has been given reasonable notice and opportunity to
correct any such failure;

 

(c)  violation by the Executive of a state or federal criminal law involving the
commission of a crime against the Company or any other criminal act involving
moral turpitude;

 

(d)  current abuse by the Executive of alcohol or controlled substances;
deception, fraud, misrepresentation or dishonesty by the Executive; or any
incident materially compromising the Executive’s reputation or ability to
represent the Company with investors, customers or the public; or

 

(e)  any other material violation of any provision of this Agreement by the
Executive, subject to the notice and opportunity to cure requirements of
Section 8 hereof.

 

5.7          Good Reason

 

For purposes of this Agreement, “Good Reason” means:

 

(a)  reduction of the Executive’s annual base salary to a level below the level
in effect on the date of this Agreement, regardless of any change in the
Executive’s duties or responsibilities;

 

(b)  the assignment to the Executive of any duties materially inconsistent with
the Executive’s position, authority, duties or responsibilities or any other
action by the Company the results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated
and inadvertent action not taken in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(c)  the Company’s requiring the Executive to be based at any office or location
more than thirty (30) miles from the Company’s current location in Seattle,
Washington or from the city of San Francisco, California;

 

(d)  any failure by the Company to comply with and satisfy Section 10 hereof,
provided, however, that the Company’s successor has received at least ten (10)
days’ prior written notice from the Company or the Executive of the requirements
of Section 10 hereof; or

 

(e)  any other material violation of any provision of this Agreement by the
Company, subject to the notice and opportunity to cure requirements of Section 8
hereof.

 

5.8          General Release of Claims

 

As a condition to the payment contemplated by Section 5.1(c), the Executive
shall execute a general release of claims against the Company in a form
satisfactory to the Company in its sole discretion.  By way of example and not
limitation, the general release of claims will include any claims for wages,
bonuses, employment benefits, or damages of any kind whatsoever, arising out of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any theory of wrongful discharge, any legal restriction on
the Company’s right to terminate employment, or any federal, state or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the federal Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Washington Law Against Discrimination or similar California law, or any other
legal limitation on the employment relationship.

 

5.9          Dispute Regarding Existence of Good Reason for Termination

 

In the event the Company disputes whether Good Reason existed for the Executive
to terminate his employment for Good Reason, the Company shall pay salary
continuation as provided in Section 5.5 until the earliest of (i) settlement by
the parties, (ii) determination by arbitration in accordance with Section 14
hereof that Good Reason did not exist, and (iii) completion of the payments
required by Section 5.5 and Section 5.1(c) hereof.

 

--------------------------------------------------------------------------------


 

If, pursuant to Section 14 hereof, an arbitrator determines that Good Reason did
not exist, the arbitrator shall also decide whether the Executive had a
reasonable, good-faith basis for claiming that there was Good Reason to
terminate.  If the arbitrator determines that there was not such a basis, the
Executive shall be obligated to repay promptly to the Company the salary
continuation payments; if the arbitrator determines that there was such a basis,
the Executive shall not be obligated to repay the salary continuation.

 

6.     Representations, Warranties and Other Conditions

 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 

6.1          Health

 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent him from fulfilling his obligations
hereunder.  The Executive agrees, if the Company requests, to submit to
reasonable periodic medical examinations by a physician or physicians
designated, paid for and arranged by the Company.  The Executive agrees that the
examination’s medical report shall be provided to the Company.

 

6.2          No Violation of Other Agreements

 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement by which the Executive may be bound.

 

7.     Nondisclosure; Return of Materials

 

7.1          Nondisclosure

 

Except as required by his employment with the Company, the Executive will not,
at any time during the term of employment by the Company, or at any time
thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company.  The Executive understands that the Company will be relying on this
covenant in continuing the Executive’s employment, paying his compensation,
granting him any promotions or raises, or entrusting him with any information
that helps the Company compete with others.

 

7.2          Return of Materials

 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in his possession, including any and all copies thereof, shall be the property
of the Company and shall be held by the Executive in trust and solely for the
benefit of the Company, and shall be delivered to the Company by the Executive
upon termination of employment or at any other time upon request by the Company.

 

7.3          Invention and Proprietary Information Agreement

 

The parties have executed concurrently herewith the NeoRx Corporation Invention
and Proprietary Information Agreement, in the form attached as Exhibit C to the
Offer Letter (“Invention Agreement”) and acknowledge that their respective
obligations thereunder shall apply to the entire period of Executive’s
employment with the Company and shall survive the execution of this Agreement,
the termination of this Agreement and the termination of the Executive’s
employment with the Company.

 

8.     Notice and Cure of Breach

 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 5.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 

--------------------------------------------------------------------------------


 

9.     Form of Notice

 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to the Executive:

 

Gerald McMahon

 

 

522 12th Avenue

 

 

San Francisco, CA  94118

 

 

 

If to the Company:

 

NeoRx Corporation

 

 

300 Elliott Avenue West

 

 

Seattle, Washington 98119

 

 

Attn:  Corporate Secretary

 

 

 

With a copy to:

 

Perkins Coie LLP

 

 

1201 Third Avenue, 40th Floor

 

 

Seattle, Washington 98101-3099

 

 

Attn:  James R. Lisbakken

 

Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 

10.   Assignment

 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the “Company” shall mean NeoRx Corporation
and any affiliated company or successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by contract,
operation of law or otherwise; and as long as such successor assumes and agrees
to perform this Agreement, the termination of the Executive’s employment by one
such entity and the immediate hiring and continuation of the Executive’s
employment by the succeeding entity shall not be deemed to constitute a
termination or trigger any severance obligation under this Agreement.  All the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

11.   Waivers

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

12.   Amendments in Writing

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 

--------------------------------------------------------------------------------


 

13.   Applicable Law and Venue

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.  Executive irrevocably consents to the
jurisdiction and venue of the state and federal courts located in King County,
Washington, and agrees not to bring any action, or seek to remove or transfer
any action, relating to this Agreement in or to any other court, other than a
state or federal court located in King County, Washington.

 

14.   Arbitration; Attorneys’ Fees

 

Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one (1) arbitrator either mutually agreed upon or selected in accordance with
the AAA Rules.  The arbitration shall be conducted in King County, Washington,
under the jurisdiction of the Seattle office of the American Arbitration
Association.  The arbitrator shall have authority only to interpret and apply
the provisions of this Agreement, and shall have no authority to add to,
subtract from or otherwise modify the terms of this Agreement.  Any demand for
arbitration must be made within sixty (60) days of the event(s) giving rise to
the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound by the
arbitrator’s award, subject only to an appeal therefrom in accordance with the
laws of the State of Washington.  Either party may obtain judgment upon the
arbitrator’s award in the Superior Court of King County, Washington.

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.

 

15.   Severability

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

16.   Coordination with Change of Control Agreement

 

The Company and the Executive are contemporaneously with this Agreement entering
into a Change of Control Agreement (the “Change of Control Agreement”), which
agreement provides for certain forms of severance and benefit payments in the
event of termination of Executive’s employment under certain defined
circumstances.  This Agreement is in addition to the Change of Control
Agreement, providing certain assurances to the Executive in circumstances that
the Change of Control Agreement does not cover, and in no way supersedes or
nullifies the Change of Control Agreement.  Nevertheless, it is possible that a
termination of employment by the Company or by the Executive may fall within the
scope of both agreements.  In such event, payments made to the Executive under
Section 5.1 hereof shall be coordinated with payments made to the Executive
under Section 8.1 of the Change of Control Agreement as follows:

 

(a)            Accrued Obligations under this Agreement need not be paid if paid
under the Change of Control Agreement;

(b)           COBRA Continuation under this Agreement need not be provided if
provided under the Change of Control Agreement; and

(c)            The severance payment required under Section 5.1(c) hereof need
not be paid if a severance payment is made under Section 8.1(d) of the Change of
Control Agreement.

 

17.   Excess Parachute Payments

 

Unless provided by Section 8.8 of the Change of Control Agreement, if any
portion of the payments or benefits under this Agreement or any other agreement
or benefit plan of the Company (including stock options)

 

--------------------------------------------------------------------------------


 

would be characterized as an “excess parachute payment” to the Executive under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
Executive shall be paid any excise tax that the Executive owes under
Section 4999 of the Code as a result of such characterization, such excise tax
to be paid to the Executive at least ten (10) days prior to the date that he is
obligated to make the excise tax payment.  The determination of whether and to
what extent any payments or benefits would be “excess parachute payments” and
the date by which any excise tax shall be due, shall be determined in writing by
recognized tax counsel selected by the Company and reasonably acceptable to the
Executive.

 

18.   Entire Agreement

 

Except as described in Section 16 hereof, this Agreement constitutes the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and the Executive with respect
to such subject matter are hereby superseded and nullified in their entireties,
except that the Invention Agreement between the Executive and the Company, and
the Offer Letter to which it and this Agreement are Exhibits, shall continue in
full force and effect to the extent not superseded by Sections 7.1 and 7.2
hereof.

 

19.   Withholding

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

20.   Counterparts

 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

 

NEORX CORPORATION

 

 

 

 

 

By:

/s/ Jack L. Bowman

 

 

 

Name: Jack L. Bowman

 

 

Its: Executive Chairman

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Gerald McMahon

 

 

 

Name: Gerald McMahon

 

--------------------------------------------------------------------------------